Me. Justice Waterman delivered the opinion of the court. Section 5 of the statute in relation to the suppression and prevention of the spread of contagious and infectious diseases among domestic animals, provides : “ Whenever said Board of Commissioners shall report to the Governor that such diseases have become epidemic in certain localities in other States, or that their condition would render such domestic animals liable to convey such diseases, he may, by proclamation, schedule such localities and prohibit the importation of any live-stock of - the kind diseased into the State, except under such regulations as may be prescribed by the said board and approved by the Governor.” Under this statute the State Board of Live Stock Commissioners, on June 13, 1899, reported in writing to John B. Tanner, Governor, that tuberculosis, a dangerously contagious disease, prevails to a greater or less extent among the cattle constituting the dairy and breeding herds of the States and Territories of the United States, and foreign countries, and that cattle affected with this disease, being brought into the State of Illinois, are dangerous and liable to communicate said disease to other cattle with which they are brought in contact, and requested the Governor to issue a proclamation in pursuance of the terms of said act. Whereupon the Governor issued a proclamation- scheduling all the States and Territories of the United States other than the State of Illinois, and all foreign countries, and prohibited the importation of dairy or breeding cattle, cows, calves or bulls used or intended to be used for dairy or breeding purposes from the above described territory into the State of Illinois, except under the regulations to said proclamation attached. To the regulations thereto attached were the rules made by said board providing.that if such cattle were not accompanied by a certificate of some duly authorized and recognized veterinarian of the state or country from which the cattle came, that such cattle have been tested in accordance with the rules 1, 2 and 3 of said board, then such cattle will be placed in quarantine until tested with tuberculin by a veterinarian designated by the Live Stock Board, which test shall be made at the expense of the owner, and any cattle that shall react to such test and be condemned will be destroyed without compensation to the owner. The report of the State Board to the Governor does not, in accordance with the statute, state that any contagious or infectious disease has become epidemic, either in the State of Wisconsin or any other state, territory or country; nor does it declare that the condition of the domestic animals of the State of Wisconsin or any other locality is such as would render such domestic animals liable to convey such diseases. It merely declares that tuberculosis, a dangerously contagions disease, prevails to a greater or less extent among the cattle constituting the dair}? and breeding herds of all the States and Territories of the United States, and foreign countries, and that cattle affected with this disease (tuberculosis) being brought into the State of Illinois, are dangerous and liable to communicate said disease (tuberculosis) to other cattle with which they are brought in contact; that is to say, the State Board reports that one or more of the cows in the dairy and breeding herds of the State of Wisconsin, Asia, Europe, South America and the rest of the world, was or were affected with tuberculosis; and upon such report as to one cow or more, asked the Governor to, and he did, in so far as by a proclamation he couk^ prohibit the importation of dairy or breeding cattle (cows, calves or bulls) into the State of Illinois, except upon the conditions prescribed by the Live Stock Board and approved by the Governor, which regulations in effect were that if such cattle had not been submitted to such tests and were not accompanied by such certificate as the Illinois State Board prescribed, they should be seized, quarantined and injected with tuberculin, and that if they did not react to such test and were condemned, they should be destroyed without compensation to the owner. However great may be the powers of the State Board, it is manifest they are only such as are conferred by the statute. The statute has authorized the Governor to, by proclamation, schedule localities from which the importation of cattle can not be made, only upon a report by the board that infectious and contagious diseases prevail in such localities, or that the condition of cattle there is such as would render the domestic animals thereof liable to convey such diseases, in which case the Governor may, by proclamation, prohibit the importation of any live stock of the kind diseased into the State. The statute is penal, providing, for a violation of some of its provisions, finés ranging from $1,000 to $10,000, and for violation of other provisions, fines ranging from $25 to $200 and prescribing imprisonment in the county jail until the fine and costs are paid, and a forfeiture of all right to compensation for any animal or property destroyed under the provisions of the act. This section, being penal, is to be strictly construed, and can not be extended by implication. The plea of the State Board did not set up that tuberculosis prevailed in the State of Wisconsin, or in the other States and Territories of the United States, or other foreign countries of the world, or that the State Board were creditably informed and believed that such disease prevailed or was e.pidemic in Wisconsin or any other part of the world, and that upon such prevalence, report or belief the board had made its report to the Governor, but merely set forth that the board reported that tuberculosis, a dangerous disease, prevailed to a greater or less extent among the cattle constituting the dairy and breeding herds of all the States and Territories of the United States and foreign countries, without, so far as appears, having evidence or belief that tuberculosis was prevalent anywhere. It was not the design of the legislature to, and the statute does not, confer upon the board and Governor power, merely because they feel so inclined, to prohibit the importation into the State of Illinois of cattle from any and every quarter of the globe, except under such conditions as the board and Governor may prescribe. The plea of the defendant does not set up that the cattle by it seized were affected or had been exposed to tuberculosis or any other contagious or infectious disease. The statute does not authorize any domestic animals not infected with a contagious or infectious disease to be seized, quarantined or slaughtered, nor does the statute authorize the Live Stock Board and the Governor, or the Governor, or both together, by proclamation, to schedule against the importation into the State of Illinois of cattle from every part of the world. The statute provides that “ Whenever said board of commissioners shall report to the Governor that such diseases have become epidemic in certain localities in other States, * * * he may, by proclamation, schedule such locality.” The word “ locality ” signifies “ A particular district; confined to a limited region; opposed to general; limited by boundaries, large or small; as a country, a state, a county, a town, or a portion thereof.” Anderson’s Law Dictionary. In human laws neither the world, nor the greater portion of it, is spoken of as a locality. In enacting the statute the legislature contemplated that contagious or infectious diseases of domestic cattle might become epidemic in certain localities in other States; that is to say, in prescribed, defined, limited portions of other States. And it was not the intention of the legislature to confer upon the Live Stock Board and the Governor acting together, the power to prohibit the importation of cattle into the State of Illinois from the entire world, except under such conditions as the board might prescribe. For some reason not disclosed, the Live Stock Board and the Governor thought best to make a discrimination as to cattle, the importation of which was prohibited. The importation of dairy or breeding cattle, eows, calves or bulls used or intended to be used for dairy or breeding purposes was prohibited, while the bringing in of steers, beef cattle and heifers, cattle intended for feeding and for market, allowed. It is not set up in the pleadings that beef cattle, steers or heifers are any less likely to be infected with tuberculosis, contagious or infectious diseases, or that the importation of such cattle would be any less harmful than the bringing in of cows, calves and bulls used or intended to be used for dairy or breeding purposes. Under the rules of the board if one of two citizens of the State of Illinois own and have in any other quarter of the world cows, calves or bulls used or intended to be used for dairy purposes, he can not bring them into the State of Illinois without submitting to the onerous and quite likely disastrous, regulations of the Live Stock Board; while the other citizen who owns and has beef cattle, steers and heifers in the same locality may freely import them into this State. The statute makes no such discrimination, nor does the plea of the defendants give any reason for it. Every person subject to the laws has a right to be governed by general public rules. The law may, indeed, make a distinction as to persons, employments and property. But such distinctions can not be purely arbitrary. Regulations concerning the growing, manufacturing, storing and transportation of property may be made, and great distinctions may properly exist; but such distinctions, neither under the police nor any other power, can be made by a board created by an act of the legislature, and authorized only to deal generally with a certain class of property, except upon reasons based upon the nature of the disease and the objects which the law is intended to accomplish. Whether the legislature might not provide that all the cattle of this State, or all imported therein, should be inoculated with tuberculin or some other drug as a test or preventive of tuberculosis or other infectious or dangerous disease, it is not now necessary to consider. It is sufficient for the purposes of this case to know that the legislature has nowhere prescribed or authorized any board or officer to declare that no cattle, or a certain class of cattle, shall be brought within this State without being seized, injected with tuberculin, and slaughtered if they do not respond to the test. The citizens of this State and of the United States have certain rights in respect to property, as well as ■ person, guaranteed to them, both by the Constitution of this State and of the United States. It can not be supposed that the legislature intended to interfere with these rights and confer upon mere administrative and executive officers, power to select certain kinds of cattle, cows, calves and bulls, Jersey steers, dehorned oxen, pure white, black or mottled heifers, and prescribe that such cattle could not be brought into the State of Illinois from any quarter of the globe, except upon seizure, inoculation, and perhaps slaughter at the hands of the Live Stock Board, while other cattle could come in freely. Potts v. Green, 167 Ill. 67; Pearson v. Zehr, 138 Ill. 48; Harding v. The People, 160 Ill. 459 Hurst v. Warner, 102 Mich. 238; State v. Burdge, 37 L. R. A. 159. The judgment of the Circuit Court is affirmed.